So far as it affects this case, we find Mrs. Cox the owner in fee of the land described in the complaint. By agreement between Mrs. Cox and the creditors of their representatives this land is set aside to Mrs. Cox as a homestead. No one can raise the question *Page 400 
as to the validity of the homestead except the creditors, and they are not complaining. Mrs. Cox had before the sale a fee. The homestead, if it existed, was in fee. A conveyance of a remainder after a fee is void, and the McColl deed conveyed nothing. Only by the parol testimony, conceded to be incompetent, can the estate of Mrs. Cox be reduced to a life estate. I do not think that these grantees under the McColl deed, who profited by the mistake, should be allowed to take the whole land to the exclusion of the other heirs of Mrs. Cox. Judging solely by the competent portion of the records, I do not think the land set apart as a homestead of Mrs. Cox was included in the sale. Certainly the interest or supposed interest of Mrs. Cox was not sold, and I think the judgment should be affirmed.